                      Case 2:20-cv-01719-JAD-DJA Document 29
                                                          26 Filed 11/13/20
                                                                   11/12/20 Page 1 of 2



                1    Paul T. Trimmer
                     Nevada State Bar No. 9291
                2    Lynne K. McChrystal
                     Nevada State Bar No. 14739
                3    JACKSON LEWIS P.C.
                     300 S. Fourth Street, Suite 900
                4    Las Vegas, Nevada 89101
                     Tel: (702) 921-2460
                5    Email: paul.trimmer@jacksonlewis.com
                             lynne.mcchrystal@jacksonlewis.com
                6
                     Attorneys for Defendants
                7

                8                                 UNITED STATES DISTRICT COURT

                9                                     DISTRICT OF NEVADA

              10     GENERAL TEAMSTERS, AIRLINE,                      Case No.: 2:20-cv-01719-JAD-DJA
                     AEROSPACE, AND ALLIED EMPLOYEES,
              11     WAREHOUSEMEN, DRIVERS,
                     CONSTRUCTION, ROCK AND SAND, LOCAL               NOTICE OF SETTLEMENT AND
              12     986,                                             STIPULATION AND ORDER TO
                                                                      STAY DEADLINE
              13            Plaintiffs,
              14            vs.
              15     MGM RESORTS INTERNATIONAL, a
                     Delaware corporation; BELLAGIO, LLC, a
              16     Nevada limited liability company; MIRAGE            ECF Nos. 18, 19, 20, 26, 27, 28
                     RESORTS, LLC, a Nevada limited liability
              17     company; NEW YORK-NEW YORK HOTEL &
                     CASINO, LLC, Nevada limited liability company;
              18     PARK MGM f/k/a MONTE CARLO CASINO &
                     RESORT; MGM GRAND HOTEL LLC, a
              19     Delaware limited liability company;
                     MANDALAY BAY, LLC, a Nevada limited
              20     liability company; CITYCENTER VDARA
                     CONDO HOTEL HOLDINGS, LLC, a Nevada
              21     limited liability company; and CITYCENTER
                     HOLDINGS, LLC d/b/a Aria Casino and Resort, a
              22     Nevada limited liability company,
              23                    Defendants.
              24

              25            Plaintiff     GENERAL    TEAMSTERS,   AIRLINE,    AEROSPACE,       AND     ALLIED

              26     EMPLOYEES, WAREHOUSEMEN, DRIVERS, CONSTRUCTION, ROCK AND SAND,

              27     LOCAL 986, by and through its counsel of record Defendants MGM RESORTS

              28     INTERNATIONAL BELLAGIO, LLC, MIRAGE RESORTS LLC, NEW YORK-NEW YORK

JACKSON LEWIS P.C.
    LAS VEGAS
                      Case 2:20-cv-01719-JAD-DJA Document 29
                                                          26 Filed 11/13/20
                                                                   11/12/20 Page 2 of 2



                1    HOTEL & CASINO, LLC, PARK MGM f/k/a MONTE CARLO CASINO & RESORT; MGM

                2    GRAND HOTEL LLC, MANDALAY BAY, LLC, CITYCENTER VDARA CONDO HOTEL

                3    HOLDINGS, LLC, CITYCENTER HOLDINGS, LLC D/B/A ARIA CASINO AND RESORT, by

                4    and through their counsel of record, hereby advise the Court that the parties have agreed to resolve

                5    this dispute and are in the process of preparing settlement agreements and other necessary

                6    documents. The parties will file a stipulation and order to dismiss this action upon execution of the

                7    formal agreements.        Thus, the parties request this Court schedule a settlement status check

                8    conference in approximately 45 days, at the Court’s convenience, to permit the parties time to

                9    complete the settlement process and file a stipulation and order for dismissal.

              10            Given the settlement of this matter, the parties also request that all other deadlines, including

              11     all discovery deadline currently pending, be stayed pending submission of the stipulation and order

              12     to dismiss this action.

              13             Dated this 12th day of November 2020.

              14       LAW OFFICE OF EDWARD GLEASON, JACKSON LEWIS P.C.
                       PLLC
              15
                              /s/ Edward M. Gleason, Jr.                         /s/ Lynne K. McChrystal
              16       Edward M. Gleason, Jr.,                            Paul T. Trimmer, NV SBN 9291
                       Admitted Pro Hac Vice                              Lynne K. McChrystal, NV SBN 14739
              17       1101 30th Street, NW, Suite 500                    300 S. Fourth Street, Suite 900
                       Washington, DC 20007                               Las Vegas, Nevada 89101
              18                                                          Attorneys for Defendants
                       Nathan R. Ring, Nevada Bar No. 12078
              19       THE URBAN LAW FIRM
                       4270 S. Decatur Blvd., Suite A-9
              20       Las Vegas, Nevada 89103
              21       Attorney for Plaintiffs
                                                            ORDER
              22
                          Based on the parties' stipulations [ECF Nos. 26, 27, 28] and good cause appearing, IT IS
                                                                   ORDER
              23     HEREBY ORDERED that THIS ACTION IS STAYED for all purposes to allow the parties
                                                                   IT IS SOnecessary
                     to prepare settlement agreements and other documents    ORDERED.    to bring this matter to a
              24     resolution. The parties must appear for a telephonic hearing to discuss the status of those
              25     documents on January 11, 2021, at 1:30 p.m. Details for connecting to that hearing will be
                                                                   UNITED STATES DISTRICT JUDGE
                     provided in advance of the hearing. If a stipulated dismissal is filed by January 7, 2021, the
              26     court will vacate this status hearing. The pending
                                                                   Dated:motions to dismiss [ECF Nos. 18, 19, 20]
                     are DENIED as moot and without prejudice to their prompt refiling in the event that the
              27     settlement is not completed.
                                                                            _________________________________
              28                                                            U.S. District Judge Jennifer A. Dorsey
                                                                            Dated: November 13, 2020
JACKSON LEWIS P.C.
    LAS VEGAS                                                            2
